Citation Nr: 1744872	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot disability, to include calluses.

3.  Entitlement to a rating in excess of 10 percent for service-connected chronic bronchitis/chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a rating in excess of 10 percent for service-connected psoriasis.

5.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine strain (hereinafter, "low back disorder.").


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1984 to March 1985 and from September 1985 to March 1989.  Further, the record indicates she had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2014, the Board remanded the case for further development.  The case has now been returned to the Board for additional appellate consideration.

The Board notes that a stay was placed on adjudication of skin disorder claims that may have been affected by the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016).  Moreover, the Veteran was sent correspondence in February 2017 to the effect her psoriasis claim was affected by this stay.  Nevertheless, as discussed below, that stay has been lifted and the Board will proceed with adjudication of this claim.

The Board also notes that as part of the aforementioned February 2014 remand, the issues included service connection for COPD and whether a compensable rating was warranted for chronic bronchitis.  However, a March 2016 rating decision recognized bronchitis and COPD as a single service-connected disability, and assigned a 10 percent rating effective February 26, 2010 (date of claim).  Therefore, the Board has construed the appellate issues to reflect this development.

The Board further notes that service connection for a bilateral foot disability was previously denied by a September 1996 rating decision, and the issue was identified on the February 2014 remand as whether new and material evidence had been received to reopen.  However, in this case the Board finds that new and material evidence has been received in accord with 38 C.F.R. § 3.156(a) and it will address the merits of the underlying service connection claim.  For the reasons addressed in the REMAND portion of the decision below, further development is regarding this claim as well as the bronchitis/COPD claim, and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current hypertension was incurred in or otherwise the result of her military service.

2.  The record does not reflect during the pendency of this case the Veteran's service-connected psoriasis affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, nor does it require systemic therapy such as corticosteroids or other immune-suppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.

3.  The record does not reflect during the pendency of this case the Veteran's service-connected low back disorder has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, ankylosis, associated neurologic impairment, or incapacitating episodes as defined by VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 10 percent for service-connected psoriasis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7816 (2016).

3.  The criteria for a rating in excess of 20 percent for service-connected low back disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic C0ode 5237-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

II.  Service Connection

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established for certain chronic diseases such as hypertension that are present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation. Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Hypertension

The Veteran contends that she developed high blood pressure/hypertension during her pregnancy while on active duty.  As such, she asserts that service connection is warranted.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

The service treatment records show that the Veteran was hospitalized in October 1988 for complaints of swelling, mild headaches, questionable blurred vision and increased blood pressure; and that she was pregnant at that time.  It was also noted family history was positive for hypertension.  Further, discharge diagnoses included pregnancy induced hypertension without evidence of proteinuria.  However, on admission blood pressure was 140/78, she was placed on bedrest during which serial blood pressures ranged between 112/70 to a high of 130/70.  As such, it does not appear she had blood pressure readings consistent with what VA recognizes as hypertension.  

The Board also acknowledges that records from a private hospitalization dated later in October 1988 note a history of a blood pressure reading of 140/90.  At admission, however, her blood pressure was noted as being 115/80.  Moreover, other blood pressure readings taken during service do not appear to be consistent with what VA recognizes as hypertension.  For example, her blood pressure was noted as being 96/68 on a November 1984 service examination; 110/70 in December 1984; 100/60 in March 1985; 120/80 in January 1986; 100/52 and 124/60 in December 1987; 100/64 in November 1988; 116/60 in February 1989; 112/62 on a July 1989 service examination; 108/78 in March 1990; and 100/80 on a May 1990 service examination.  Further, the first competent medical diagnosis of hypertension in the post-service medical records appears to be in 2010, years after her separation from service.

In view of the foregoing, the Board finds the record does not reflect the Veteran was shown to have hypertension to a compensable degree within the first-post service year.  Thus, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Consequently, the Board finds that competent medical evidence is required to clarify the etiology of the Veteran's hypertension.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board further notes that the February 2015 VA examiner provided an opinion against the Veteran's hypertension being etiologically related to her active service.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualifications of the VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the February 2015 VA examiner was familiar with the Veteran's medical history from review of the VA claims folder, and accurately summarized pertinent findings in the record regarding the hypertension claim.  The examiner's opinion was not expressed in speculative or equivocal language, and was supported by stated rationale consistent with the record.  In pertinent part, the examiner stated the Veteran had hypertension due to pregnancy during service which typically resolves after the pregnancy; and that the evidence would indicate that her hypertension during the pregnancy resolved.  Further, it was noted the Veteran did not start anti-hypertensives until 2010 and this was for likely primary hypertension, which is not the same as preeclampsia.  The examiner also noted there was no evidence of a continuation of the hypertension after the pregnancy.  Moreover, no competent medical evidence is of record which explicitly refutes the February 2015 VA examiner on this matter.

For these reasons, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current hypertension was incurred in or otherwise the result of her military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

III.  Increased Rating

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Psoriasis

The Veteran's psoriasis is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7816.  Additionally, the psoriasis could be rated under Diagnostic Code 7806, although the rating criteria are the same under both codes. 

Diagnostic Codes 7806 and 7816 provide that a noncompensable (zero percent) rating is warranted for dermatitis or eczema/psoriasis if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as cortico-steroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immune-suppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

During the appeal the record does not reflect that the Veteran's psoriasis affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  A March 2010 VA examination noted various plagues of the Veteran's skin, and it was stated that involved of the abdomen was zero percent of exposed skin, 4 percent of the entire body; lower back was zero percent of exposed skin, 1 percent of the entire body; bilateral knees was zero percent of exposed skin, less than 1 percent of entire body; bilateral elbows was zero percent of exposed skin, less than 1 percent of entire body; breast or chest was zero percent of exposed skin, 2 percent of entire body; and bilateral feet was zero percent of exposed skin, less than 1 percent of entire body.  In an August 2010 addendum to the March 2010 VA examination it was indicated that the total involved area was zero percent exposed area, and approximately 9 percent of the exposed skin involved from the psoriasis.  Inasmuch as the March 2010 examination consistently referred to zero percent of exposed skin, and various percentages for parts of the total body, it would appear the addendum was actually referring to 9 percent of the total body being affected and zero percent of the exposed areas.  Regardless, the examiner did not report percentages to the extent necessary for a rating in excess of 10 percent.  In addition, the more recent February 2015 VA examination found that it involved at least 5 percent but less than 20 percent of the total body area, and less than 5 percent of the exposed area.  As such, the service-connected psoriasis has not affected the Veteran's body or exposed area to the extent necessary for a rating in excess of 10 percent in this case.

The Board acknowledges that the Veteran has used topical medication to treat her service-connected psoriasis throughout the pendency of this case.  For example, the March 2010 VA examination noted she was currently using Vectical 3 mcg topical solution and Clobex 0.05 percent spray.  More recently, the February 2015 VA examination noted she used the topical corticosteroid clobetasol, as well as other topical medication of calcipotriene.  It was noted that both medication were used 6 weeks or more, but not constant.

The Board also notes that in March 2016, the Court held that the language of Diagnostic Code 7806 explicitly mentions corticosteroids as an example of systemic therapy and does not further distinguish between different types of corticosteroid application.  The Court found that corticosteroids constitute systemic therapy without any limitation as to application.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Court subsequently held that the provisions apply to medications that are like or similar to a corticosteroid or other immunosuppressive drug.  Warren v. McDonald, 27 Vet. App. 497 (2016). 

VA appealed the Court's holding in Johnson v. McDonald, supra, and a stay was put in place pending final resolution of this matter.  The Federal Circuit recently issued the decision of Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017) which reversed the Court's holding in this matter, and the stay on affected appeals was lifted.

In reversing the Court's holding, the Federal Circuit found the Court erred when it read Diagnostic Code 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of "systemic therapy."  The Federal Circuit noted that Diagnostic Code 7806 draws a clear distinction between "systemic therapy" and "topical therapy" as the operative terms of the Diagnostic Code.  Further, the Federal Circuit went on to explain that "systemic therapy" means treatment pertaining to or affecting the body as a whole, whereas "topical therapy" means treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.  Granted, the Federal Circuit acknowledged that a topical corticosteroid treatment could meet the definition of "systemic therapy" if it was administered on a large enough scale such that it affected the body as a whole.  However, the Federal Circuit emphasized this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

Inasmuch as Diagnostic Code 7816 contains the same criteria as 7806, the aforementioned caselaw is clearly applicable.  Here, a review of the aforementioned VA examinations, as well as the treatment records on file, does not reflect the service-connected psoriasis was treated with no more than topical therapy, and was not treated with systemic therapy.  Further, it does not appear this topical therapy was administered on a large enough scale such that it affected the body as a whole.  As such, she did not have the type of treatment necessary for a rating in excess of 10 percent under Diagnostic Code 7816.

Analysis - Low Back

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The Board acknowledges that the Veteran's low back disorder has been manifested by complaints of pain during the pendency of this case.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In this case, however, it is noted that both the March 2010 and February 2015 VA examinations explicitly noted the Veteran did not have flare-ups of pain.  Further, the March 2010 examination noted that she had forward flexion to 55 degrees, while the more recent February 2015 VA examination found all ranges of motion to be normal to include forward flexion to 90 degrees.  Moreover, repetitive testing was done on both examinations, and there was no change in range of motion.  As such, a rating in excess of 20 percent is not warranted based upon limitation of motion.

The Board also notes that neither the March 2010 VA examination, nor the treatment records on file, reflect the Veteran has been diagnosed with ankylosis of the spine.  In fact, the February 2015 VA examination explicitly found he did not have ankylosis.

The Board is also cognizant of the fact the record reflects the Veteran has taken medication for back pain, and Jones v. Shinseki, 26 Vet. App 56 (2012) held that in assigning a disability rating VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Although the use of medication is not explicitly considered in the rating criteria under the General Rating Formula for Diseases and Injuries of the Spine, there is nothing in the record, to include the Veteran's own contentions, suggests she would have developed forward flexion to 30 degrees or less, or ankylosis, but for the use of medication.

The Board further observes that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated neurologic abnormalities, including but not limited to bowel or bladder involvement, are to be rated separately under the appropriate Diagnostic Code.  However, in this case, the record does not reflect the Veteran has any associated neurologic impairment due to her service-connected low back disorder that would warrant a separate compensable rating.  Moreover, the February 2015 VA examination explicitly found the Veteran did not have radiculopathy or any other neurologic abnormalities or findings related to the low back disorder.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, to include as a "staged" rating(s) pursuant to Fenderson, supra, and/or Hart, supra.

The Board also considered the potential applicability Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes which provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

In this case, the March 2010 VA examination explicitly noted the Veteran had no physician-directed bed rest in the past year, and the evidence of record does not reflect she has otherwise had incapacitating episodes as defined by VA regulations due to her service-connected low back disorder.

ORDER

Service connection for hypertension is denied.

A rating in excess of 10 percent for psoriasis is denied.

A rating in excess of 20 percent for low back disorder is denied.


REMAND

Regarding the bilateral foot claim, the Veteran has essentially contended she developed such a disability while on active duty.  Among other things, she stated she sustained a contusion in October 1985, a foot injury in January 1986 as the result of a motor vehicle accident, and an additional injury when her foot was run over by a "dolly spotter."  See VA Form 9, September 2011.  Her service treatment records confirm treatment for a right foot contusion in 1985, as well as right foot pain and left ankle pain in January 1986.  However, her feet were subsequently evaluated as normal on service examinations in July 1989 and May 1990.

The Board also notes that part of the February 2014 remand directives was to obtain additional medical records, and if and only if the records search revealed a current diagnosis for a disorder of the foot was the Veteran to be accorded a VA medical examination.  The Board acknowledges that the medical records obtained following the February 2014 remand do not appear to show a chronic disability of either foot.  Nevertheless, it was noted in the July 2011 Statement of the Case that treatment records were on file that showed current treatment for bilateral foot calluses.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  As such, the Board must find that there is evidence of a current bilateral foot disorder for purposes of adjudicating this claim.  However, a remand is required to accord the Veteran an examination to clarify the nature and etiology of any such disorder.

As to the bronchitis/COPD claim, the Board finds the February 2015 VA examination is not adequate for resolution of this claim.  In pertinent part, this disability has been evaluated under Diagnostic Code 6600, which provides that a 30 percent rating may be assigned, among other things, when there is Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 percent of predicted.  The February 2015 VA examination includes a finding that DLCO SB was 57 percent of predicted pre-bronchodilator.  Although this appears to be consistent with the aforementioned 30 percent rating criteria, 38 C.F.R. § 4.96(d)(4) states that for the application of evaluation criteria for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845 post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  No post-bronchodilator results appear to have been noted for DLCO SB on this examination, even though there were such results for other findings.  In any event, without a post-bronchodilator finding there is no way for the Board to know whether the Veteran's DLCO SB would be consistent with the criteria for a 30 percent rating under Diagnostic Code 6600.  Thus, a remand is required to accord the Veteran a new examination which does adequately evaluate her bronchitis/COPD.

In making this determination, the Board notes that the bronchitis/COPD has also been evaluated pursuant to Diagnostic Code 6602, which is not one of the Codes explicitly identified as being based only on post-bronchodilator results.  However, that Code does not include the DLCO SB as part of the applicable criteria.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for her feet and respiratory problems since March 2016.  Even if the Veteran does not respond, determine if there are any VA medical records.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service foot symptomatology; as well as the nature, extent and severity of her bronchitis/COPD symptoms and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of her claimed foot disorders.  The claims folder should be made available to the examiner for review before the examination.  For any chronic foot disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of active service.

A complete rationale for any opinion expressed should be provided, to include if the examiner cannot provide an opinion without resort to speculation.  Further, the opinion should reflect consideration of the Veteran's documented in-service treatment for the foot/ankle problems in 1985 and 1986.

4.  The Veteran should also be afforded an examination to evaluate the severity of her bronchitis/COPD.  The claims folder should be made available to the examiner for review before the examination.  It is imperative that any pulmonary function test conducted as part of this examination include pre- and post-bronchodilator results, to include for DLCO SB, or an explanation why post-bronchodilator studies were not conducted.

5.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


